 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   WHITEWATER DRAW NATURAL                          Case No. 3:16-cv-2583
     RESOURCE CONSERVATION
12   DISTRICT, et al.,
13          Plaintiffs,
                                                      ORDER GRANTING MOTION FOR
14          v.                                        STAY
15    KIRSTJEN M. NIELSEN, et al.,
16          Defendants.
17
18
19         On January 11, 2019, Defendants filed a motion for stay of litigation during to the
20   lapse in federal appropriations. (Doc. No. 63.) According to Defendants, Plaintiffs do
21   not oppose this request. They have not filed an opposition. Accordingly, Defendants'
22   motion is granted as unopposed. Alternatively, the motion is granted pursuant to Landis
23   v. North American Co., 299 U.S. 248, 254-55 (1936).
24         For the foregoing reasons, IT IS HEREBY ORDERED that this case is stayed until
25   Congress has restored appropriations. The stay includes the due dates set in the pending
26   briefing schedule. (Doc. No. 61). No later than two business days after Congress has
27   restored appropriations, Defendants shall file a notice together with a proposed order
28
                                                  1
 1   extending all current due dates commensurate with the duration of the lapse in

 2   appropriations.

 3         IT IS SO ORDERED.
 4
 5   Dated: January 14, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
